Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to amendments and remarks on 7/5/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-5, 8-12, 15-19 and 21-30 are pending. Claims 27-30 are new. Claims 6-7, 13-14, 20 are canceled. 
This action is made Final. 

Information Disclosure Statement
The information disclosure statement filed 07/05/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The  list of co-pending applications on a separate page accompanying the information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. If applicant put the applications in the form stated above, the examiner would consider and enter the applications on the IDS. 

Response to Arguments
3. 	 Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  Applicant contends that D’Allessio in view of Monday.com does not describe “inserting a customized name that includes a non-preset value” as required by the specification. (See remarks page 12-13). The Examiner disagrees. First, the claim simply states inserting a customized name that includes a non-preset value, without the extra features in the specification para 64, as claimed.  D”Alessio teaches where the user selects the column heading and types in a name, as does Monday.com, thus this stands in contrast to applicants arguments. Applicant further contends that the column headings are already determined. The Examiner agrees and disagrees. It is true the initial column selection places a default name in the heading of the column, but after that the user can change the name, as demonstrated in numerous occasions in the videos for both D”Alessio and Monday.com. As described below, at least Monday.com in the reminders field is analyzed and then a drop down provides the user with entry in that column that identified the data type of the name e.g. “reminders” and based on the meaning prompted the user (See example below). As to the argument over the second context lookup, the amended features are now addressed in the combination of Lin which expressly teaches determining from context in a column a data type to add in a second column where the context is determined from the first column with a customized name. Thus, Applicants arguments toward the allowable features in the claims are not persuasive in light of the evidence presented below. Further, Applicants amendments have necessitated this final rejection. 



Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6. 	Claims 1-5, 8-12, 15-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over D ’Alessio e.t. al. (hereinafter D ‘Alessio) “Monday.com Walkthrough 2018\ All Features, Platforms & Thoughts” (https://www.youtube.com/watch?v=ajBtOzTIhC8&t=352s), Mar. 1, 2018. (The cited page numbers correspond to the page number of the attached file), in further view of Monday.com et. al. “ https://www.youtube.com/watch?v=VpbgWyPf74g” Aug. 9, 2019. (hereinafter Monday.com’), and further in view of Lin et al. U.S. Publication No. 20210326519 filed Apr. 20, 2020.


In regard to Independent claim 1, and dependent claim 28,  D ‘Alessio teaches a system for identifying data types in customized headings, the system comprising:
at least one processor configured to:
display a board having at least one customizable row heading or column heading; receive an insertion of a first customized name for the at least one customizable row heading or column heading wherein the first inserted customized name includes a non-preset value. (See Monday.com, a board is displayed and the user can select on the head of any column or row to customize the heading. As shown below the user can also type into the column box any name they wish to put in there (See page 3-4 and also transcript of video at time 8:40-920, page 41). As seen at Monday.com video timestamp 3.48 there is a table and as stated on top this is board created for the creators week ahead. As also seen in the figures, with the left side of the display, this is board under the folder freelancing. The user can view other boards (shareable and private) by selecting them. As shown in the figure below the user can insert or edit the column heading to be any value they want (See also 5.07 in the video and at 5:50). At timestamp 8:46 the video shows the user can add a column heading of a type or at 9:19 the creator can completely edit the title of the column. At 9:27 the video highlights that the text for the column heading can be “anything” or a non-preset value.

    PNG
    media_image1.png
    745
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    1045
    media_image2.png
    Greyscale

perform a lookup of the first inserted customized name to identify a first data type associated with the first inserted customized name wherein identifying the first data type is based on the semantic meaning of the first inserted customized name and display, based on the identified data type, selectable options for values for an associated cell of the at least one customizable row heading or column heading and enable selection of at least one option of the selectable options and associate the selected option with the associated cell in at least one row or column associated with the at least one customizable row heading or column heading. (See D ‘Alessio, as shown below the user has selected on the status column and a lookup of different status that are selectable is presented. The user can select the status which becomes associated with the row and column entry. The user can select each row and perform the same status lookup and selection. The user can even create their own status by editing the label. See also the status column below with user selectable status of stuck, working on it etc. It is also noted that additional drop-down selections can be made, as shown in the additional screen with the date column. As seen the date can be associated with a status icon and a priority column can be associated with a value in each row and column (See below figures). (See page 6, 9-13, 15, 24, and 33). As shown in the figure below the user can insert or edit the column heading to be any value they want (See also 5.07 in the D ‘Alessio video and at 5:50). At timestamp 8:46 the D ‘Alessio video shows the user can add a column heading of a type or at 9:19 the creator can completely edit the title of the column. At 9:27 the video highlights that the text for the column heading can be “anything” or a non-preset value. As explained in D”Alessio, video timestamp 10:59 the user can change a column to support a type and then the system will lookup data type based on the user changed heading. There is a default value but the user can change it. (it is noted the video timestamps are approximate times but the entire video is used in the rejection herein. 
 

    PNG
    media_image3.png
    768
    1200
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    785
    1177
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    734
    1193
    media_image5.png
    Greyscale


While the D ‘Alessio video illustrates the Monday.com user interface features and anticipates each feature of the claim as shown, the device used which are clearly displays on a monitor connected to said device while explicitly used in illustrating said feature, are nonetheless not specifically described. As illustrated the device allows the user to manipulate the functions in the interface using a processor and input device and monitor.  Therefore, the secondary Monday.com’ application shows these. additional features of the interface. Alessio shows above where the user can insert “status column” a name and then perform a lookup of the data type. Monday.com’ shows a second version or a more robustly configured dashboard 
  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The user can as shown here, customize the column headings to the names they would like or they can import column types by selecting menu more columns

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(See also Monday.com’ pages 9-12) to use specific column data types. Once the heading is assigned or column of type then for example a user can look up a different data type for the column. As shown here, the location column has a data type of address. As shown in the Monday.com video, a number of templates can be viewed where different users have customized different templates with different column headings and names. (See timestamp 2:00 to 2:25 which illustrate the customizability of the interface. As explicitly shown, Monday.com timestamp, 5:01 the user changes the column heading to non-preset value of “organizer” instead of people. Nonetheless, the lookup is people data type. Similarly, at timestamp 7:30 the user changes the default name from numbers to budget. The user then enters in dollar values into each row. Finally, at timestamp 7:53 the user can add tags to each row. The user can enter a tag of their own creation or name the tags in the column to be a given type. As also shown with a text column timestamp Monday.com video 8:14, the user changed the column heading to reminders, and while entering data into the row a lookup, via a menu, provides the user with three suggestions to enter into the field (review and update, invite, or announce in June, etc.). Monday.com states any name can be types in the text-based column, and as shown a second lookup of the changed name from text to (e.g. reminders) and then the system looks up reminders.  This would work with any change of the column names because Monday.com has shown it works for a changed name entry.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

However, D”Alessio in view of Monday.com do not show 
performing a second lookup of second customized name in combination of a first customized name to a identify a second customized name, wherein the second lookup is contextual and wherein context is gained from the first inserted customized name. 

Nonetheless, Lin teaches performing a semantic lookup of a column name entered by a user to determine its semantic meaning and then identifies data types associated with the second inserted name where second column names can be derived from a first column name and data type. Lin teaches a spreadsheet application where the processor provides a suggestion to add additional columns related to the semantic meaning of data in a column and based on the inserted name suggests additional columns and cells (See Para 20-24, where a user can enter in a text string in a column heading (para 29). Lin teaches the text as well as the entire column of data is analyzed (Para 25-27) for its semantic meaning (para 38-39, 46, 49, 69-73). Lin teaches the system that makes a suggestion to add columns based on the meaning of one or more columns data in the table or sheet (See Para 40-42, 52, 56 and 75). The combination of D”Alessio and Lin would result in a user interface that suggests to the user additional features to add a new column or user interface object. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Monday.com’ and D ‘Alessio in front of them to show a how more than one column can be named, and where each column can be of a type (pages 10-12) and where a lookup of the type can be performed. The motivation to combine Monday.com’ with D ‘Alessio first comes from express teaching that the two interfaces are Monday.com and second as Alessio suggests that a user can edit a title of a column and put your own wording to it (Alessio page 41, time line 8:47-9:27) making it to anything the user needs.  The motivation to combine Monday.com’ with D ‘Alessio with Lin comes from Lin which suggests a processing device can make a recommendation to a user, in response to a selection by the user, to add one or more columns containing new information (Para 8) so as to improve the existing features of  spreadsheet software by making the use of the software more efficient and reduce errors associated with manual input. (See Para 10, 75). 
With respect to dependent claim 2, D ‘Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the first customized name from a list of predefined customized names (See Page 26, the user can add a column and pick from a list of names or (Page 3-4) they can enter their own name for the column. 
With respect to dependent claim 3, D ‘Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the first customized name using alphanumeric keystrokes. (See Page 3-4 they can enter their own name for the column as alphanumeric characters (owner status is typed into column heading or pulse). The default name can be chosen by the user for a type of column. It is noted, the menu for adding column types includes more columns that can be searched and returned to the user configuring the board. 
With respect to dependent claim 4, D ‘Alessio teaches a system wherein displaying the selectable options includes displaying a drop-down menu of options (See page 4, drop down menu and page 6, 8-9, 17, 25-27, 33, noting that each of these drop downs are available in the column and row and headings. 
With respect to dependent claim 5, D ‘Alessio teaches a system wherein displaying the selectable options includes values that are displayed in at least one button (See page 6 and 33 as displayed as buttons.)
With respect to dependent claim 8, D ‘Alessio teaches a system wherein the at least one processor is further configured to display selectable options for second values for a second associated cell of the second customizable row heading or column heading. (See page 6 and 33, as status and priority lookups as well as owner, as the user can move down one row and select the row/column value and view the lookup again). 
With respect to dependent claims 9-10, D ‘Alessio teaches a system wherein the at least one processor is further configured to enable selection of one of the second values and populate the cell (See figure 34, as the user has assigned second values to each of the priority column and status column). (See also transcript page 36-43).  
With respect to claims 11-12, 15-17, claims 11-12, 15-17 reflect a non-transitory computer readable medium comprising instructions for executing by a processor said instructions in a substantially similar manner the features and steps of claims 1-10, and thus are rejected along the same rationale. 
With respect to claims 18-19, claims 18-19 reflect a method comprising instructions for executing a set of steps in a process in a substantially similar manner as the features and steps of claims 1-2 and thus are rejected along the same rationale. 
With respect to dependent claims 21-23, D ‘Alessio teaches the lookup to get dates (See screen 5 above) which is presented to the user as an operation to search and is accessing for example a database of synced dates from outlook or Gmail, which are examples of a preset repository that can in email include a cluster of words. In addition, as explained in the subscription service (see transcript, page 50, 52) the Monday.com user pays for 50 gig of storage for their boards. In the alternative, Monday.com’ shows for example a repository of words (addresses) in the location field (page 16). (See also Monday.com’ pages 9-12) to use specific column data types. Once the heading is assigned or column of type then for example a user can look up a different data type for the column. As shown here, the location column has a data type of address. As shown in the Monday.com video, a number of templates can be viewed where different users have customized different templates with different column headings and names. (See timestamp 2:00 to 2:25 which illustrate the customizability of the interface. As explicitly shown, Monday.com timestamp, 5:01 the user changes the column heading to non-preset value of “organizer” instead of people. Nonetheless, the lookup is people data type. Similarly, at timestamp 7:30 the user changes the default name from numbers to budget. The user then enters in dollar values into each row. Finally, at timestamp 7:53 the user can add tags to each row. The user can enter a tag of their own creation or name the tags in the column to be a given type. As also shown with a text column timestamp Monday.com video 8:14, the user changed the column heading to reminders, and while entering data into the row a lookup, via a menu, provides the user with three suggestions to enter into the field (review and update, invite, or announce in June, etc.). Thus, Monday.com shows at least one example of performing a lookup from a first name and any name the user enters and  wherein the second lookup is contextual and wherein context was gained from the first inserted customized name. Monday.com states any name can be types in the text-based column, and as shown a second lookup of the changed name from text to (e.g. reminders) and then the system looks up reminders.  This would work with any change of the column names because Monday.com has shown it works for a changed name entry.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Monday.com’ and D ‘Alessio in front of them to show a how more than one column can be named, and where each column can be of a type (pages 10-12) and where a lookup of the type can be performed. The motivation to combine Monday.com’ with D ‘Alessio first comes from express teaching that the two interfaces are Monday.com and second as Alessio suggests that a user can edit a title of a column and put your own wording to it (Alessio page 41, time line 8:47-9:27) making it to anything the user needs.  
With respect to dependent claims 24-26, wherein performing the lookup of the inserted name to identify the data type associated with the name includes determine the name relates to the clustered words (See location field, relates to addresses (Monday.com’, page 16); wherein the words are “associated with different industries” (See tags column with hash tags can be from different industries or created for different industries as they are customizable and freely editable (page 7-8); wherein the processor is configured to make a recommendation of column based on the name (See date column, page 17, recommends to set as deadline or date reminder). 
With respect to dependent claim 27, as indicated in the above discussion D ’Alessio in  view of Monday.com teaches each element of claim 1. 
However, D ‘Alessio does not specifically teach where the processor is configured to scan areas of the board to determine if the board is related to a specific use case and provide suggestions on how to adapt. Nonetheless, Monday.com refers to automations at the 18:00 timestamp of “https://www.youtube.com/watch?v=VpbgWyPf74g” where automations are a setting that scan a board based on a use case to perform or automate a function for a user and then suggests based on the use case on how to adapt the board. For example, scan to see when a date changes and then notify someone.  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Monday.com’ and D ‘Alessio in front of them to show a process can scan for a use case and then make a change to the board. The motivation to combine Monday.com’ with D ‘Alessio first comes from express teaching that the two interfaces are Monday.com and second as suggested in Monday.com timestamp 18:30 that help to ease the workflow and take away manual work.

	With respect to dependent claims 29-30, as indicated in the above discussion D’Allessio in view of Monday.com teaches each element of claim 1. 

However, D’Allessio in view of Monday.com do not show wherein the at least one processor is further configured to provide particular suggestions to add additional columns or rows related to the identified first data type or the first inserted customized name and based on the first inserted customized name, provide at least one of a column suggestion, a row suggestion, a cell suggestion, an automation suggestion, and an integration suggestion.
Nonetheless, Lin teaches a spreadsheet application where the processor provides a suggestion to add additional columns related to the semantic meaning of data in a column and based on the inserted name suggests additional columns and cells (See Para 20-24, where a user can enter in a text string in a column heading (para 29). Lin teaches the text as well as the entire column of data is analyzed (Para 25-27) for its semantic meaning (para 38-39, 46, 49, 69-73). Lin teaches the system that makes a suggestion to add columns based on the meaning of one or more columns data in the table or sheet (See Para 40-42, 52, 56 and 75). The combination of D”Alessio and Lin would result in the user drop down of D”Alessio to add a column not only including categories of a column but also suggestions to add columns related to the information already in a column.   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Monday.com’, Lin  and D ‘Alessio in front of them to show how text can be semantically analyzed when entered and a processor can suggest to the user additional columns to add based on the input text.  The motivation to combine Monday.com’ with D ‘Alessio with Lin comes from Lin which suggests a processing device can make a recommendation to a user, in response to a selection by the user, to add one or more columns containing new information (Para 8) so as to improve the existing features of  spreadsheet software by making the use of the software more efficient and reduce errors associated with manual input. (See Para 10, 75). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179